Citation Nr: 0024973	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  97-18 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, for the purpose of payment of burial 
expenses under 38 U.S.C.A. § 2307 (West 1991) and 38 C.F.R. 
§ 3.1600(a) (1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran, who had active service from November 1967 to 
July 1969, died in October 1996.

This appeal arises from a February 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), New 
Orleans, Louisiana, which granted a $300 payment to the 
appellant, the veteran's sister, based on the fact that the 
veteran's death was not service-connected and a March 1997 
rating decision denying service connection for the cause of 
the veteran's death.

The appellant's claim was remanded by the Board of Veterans' 
Appeals (Board) in October 1999 for a hearing on appeal.  The 
appellant and her representative, at a hearing before the 
undersigned Member of the Board in May 2000, raised the issue 
of dependency and indemnity compensation benefits and basic 
eligibility for educational benefits for dependents under 
38 U.S.C. Chapter 35.  These issues are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appellant's claim has been obtained.

2.  The cause of the veteran's death in October 1996 was 
reported to be chronic obstructive pulmonary disease.

3.  Chronic obstructive pulmonary disease was not present in 
service and the disability is not otherwise shown to be 
related to service.

4.  No competent medical evidence demonstrating that a 
service-connected disability either caused, hastened, or 
contributed substantially or materially to the veteran's 
death has been submitted.

5.  The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

6.  The veteran died from nonservice-connected causes.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded. 38 U.S.C.A. § 5107 
(West 1991).

2.  The criteria for a burial allowance under 38 U.S.C.A. 
§ 2307  (West 1991) and 38 C.F.R. § 1600(a) (1999) have not 
been satisfied.  38 U.S.C.A. §§ 1507, 2307; 38 C.F.R. § 1600.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant initiated her claim for burial benefits and, as 
noted above, as it was concluded that the veteran's death was 
not service-connected, the benefit provided under 38 U.S.C.A. 
§ 2307 and 38 C.F.R. § 3.1600(a) was denied.  The appellant 
is now seeking service connection for the cause of the 
veteran's death, for the purpose of payment of burial 
expenses under 38 U.S.C.A. § 2307 and 38 C.F.R. § 3.1600(a).  
These provisions state, in pertinent part, that in any case 
in which a veteran dies as the result of a service-connected 
disability or disabilities, an amount not to exceed $1,500 
may be paid toward the veteran's funeral and burial expenses.

The legal question to be answered initially with respect to 
this claim is whether the appellant has presented evidence of 
a well-grounded claim; that is, a claim that is plausible.  
If she has not presented a well-grounded claim, her appeal 
must fail and there is no duty to assist her further in the 
development of that claim because such development would be 
futile.  38 U.S.C.A. § 5107(a).  As will be explained below, 
the Board finds that this claim is not well grounded.

Factual Background

The veteran's service medical records reflect that on 
examination in August 1967 for entry into service the 
veteran's lungs and chest were found to be normal.  The 
service medical records included no references to chronic 
obstructive pulmonary disease by way of complaints, findings, 
treatment or diagnosis.  On examination in March 1969 for a 
Physical Evaluation Board the veteran's lungs and chest were 
again found to be normal.

VA hospital and outpatient treatment records reflect that the 
veteran was treated on numerous occasions during the period 
from a September 1970 through March 1983.  During a period of 
his hospitalization for schizophrenia from May 1979 to April 
1980 he was treated for an upper respiratory infection.  
During the course of another period of hospitalization, on 
examination in June 1982, his chest found to be symmetrical 
with normal expiratory excursions and his lungs were clear to 
percussion and auscultation.  The aforementioned medical 
records included no specific references to chronic 
obstructive pulmonary disease.

VA psychiatric examinations of the veteran were conducted in 
July 1984 and July 1985.  Neither report of VA examination 
referred to chronic obstructive pulmonary disease.  Following 
the latter examination, the diagnosis was schizophrenia, 
chronic, undifferentiated type, characterized at the current 
time by free floating anxiety, flat affect, auditory 
hallucinations, concrete thought processes, limited 
intellectual ability and social withdrawal.

On October [redacted], 1996, the veteran died at his home.  The 
certificate of death listed the manner of death as natural 
and the cause of death to be chronic obstructive pulmonary 
disease.  It was noted that there had been decomposition and 
no signs of trauma.  It was indicated that an autopsy was not 
performed.  At the time of his death, service connection was 
in effect for schizophrenia, undifferentiated type, evaluated 
as 100 percent disabling.

As noted above, a hearing on appeal was conducted in May 
2000.  At this time the appellant and her daughter gave 
detailed testimony in support of the claim.  The appellant 
related that the veteran would barricade himself in his home 
and refused to take the medication for treatment of his 
schizophrenia for some four to five months before he died.  
She indicated that she did not know that the veteran had a 
lung problem and that the veteran's death may have been the 
result of a drug overdose.  A videotape reflecting the 
condition of the veteran's home shortly after his death was 
submitted.


Analysis

The appellant has requested that, for the purpose of payment 
of burial expenses under 38 U.S.C.A. § 2307 and 38 C.F.R. 
§ 3.1600(a), service connection be granted for the cause of 
the veteran's death.  The death of a veteran is due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (West 1991).  
The appellant does not contend nor does the evidence suggest 
that the veteran developed chronic obstructive pulmonary 
disease in service.  Rather, the appellant argues that the 
veteran's psychiatric disability contributed to his death as 
he did not go for his medication for a number of months 
before he died, barricaded himself in his home and may have 
died of a drug overdose.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  When, as here, a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence is required to 
establish well-grounded claims.  While the veteran's sister 
was certainly competent to judge the immediate effects of the 
veteran's symptomatology, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical 
knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Further, causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286 
(1992).

No medical opinion linking the veteran's death to service or 
a service-connected disability is of record.  Although the 
appellant has expressed her opinion that such a relationship 
exists, she is not qualified, as a lay person, to furnish 
medical opinions or diagnoses.  Espiritu, supra.  Further, no 
evidence has been presented to establish that chronic 
obstructive pulmonary disease was present in service or that 
the condition was otherwise related to service.  Given the 
evidence that is of record, this claim may not be considered 
well grounded.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.312, 
20.101 (1999).  Since this claim is not well grounded, it 
must, accordingly, be denied.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).

Although the Board has considered and disposed of the 
appellant's claim on a ground different from that of the RO; 
that is, whether the appellant's claim is well grounded 
rather than whether she is entitled to prevail on the merits, 
the appellant has not been prejudiced by the Board's 
decision.  In assuming that the claim was well grounded, the 
RO accorded the appellant greater consideration than her 
claim warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
RO for consideration of the issue of whether the appellant's 
claim is well grounded would be pointless, and in light of 
the law cited above, would not result in a determination 
favorable to the appellant.  VA O.G.C. Prec. Op. 16-92, 57 
Fed. Reg. 49, 747 (1992).  To submit a well-grounded claim, 
the appellant would need to offer competent evidence, such as 
a medical opinion, that there is a relationship between the 
causes of the veteran's death and his military service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

As service connection for the cause of veteran's death has 
been denied, and the veteran is found to have died as the 
result of a nonservice-connected causes, it necessarily 
follows that the appellant does not meet the criteria for the 
payment of burial expenses under the provisions of 
38 U.S.C.A. § 2307 and 38 C.F.R. § 3.1600(a); the Board finds 
that her claim for burial benefits under these provisions was 
properly denied by the RO.



ORDER

Entitlement to service connection for the cause of the 
veteran's death, for the purpose of payment of burial 
expenses under 38 U.S.C.A. § 2307 and 38 C.F.R. § 3.1600(a), 
is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

